EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 The undersigned, Tian Q. Chen, Chairman of the Board of Directors and Chief Executive Officer, of ORO EAST MINING, INC. (the “Company”), HEREBY CERTIFY that: 1.The Company's Quarterly Report on Form 10-Q for the period endedMarch 31, 2015(the “Report”), fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.Information contained in the Report fairly presents, in all material respects, the financial condition and results of operation of the Company. IN WITNESS WHEREOF, each of the undersigned has executed this statement this May 15, 2015. /s/ Tian Q. Chen Tian Q. Chen Chief Executive Officer (Principal Executive Officer and Principal Financial Officer)
